Citation Nr: 1526932	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-09 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for residuals of a cold weather injury affecting the bilateral upper extremities. 

4.  Entitlement to service connection for residuals of a cold weather injury affecting the bilateral upper extremities.

5.  Entitlement to service connection for sinusitis. 

6.  Entitlement to service connection for a pulmonary/respiratory disorder, to include asthma, pulmonary emphysema, and chronic obstructive pulmonary disease (COPD). 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to March 1954.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2011 rating decision in which the RO, inter alia, in denied service connection for cold injury residuals, tinnitus, sinusitis, and asthma.  The Veteran filed a notice of disagreement (NOD) in June 2011.  A statement of the case (SOC) was issued in March 2013 and the Veteran filed a substantive appeal (via VA Forms 9, Appeal to the Board of Veterans' Appeals) in April 2013.  

The Board notes that the Veteran initially requested a hearing before a Decision Review Officer (DRO) in connection with the appeal but in an August 2013 statement, he requested a Board videoconference hearing instead of a DRO hearing.  

In January 2014, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  
As regards the Veteran's claimed respiratory disorder, the Board acknowledges that he expressly claimed service connection for asthma; however, testimony received during the January 2014 Board hearing reflects that the Veteran's claimed disorder is characterized by breathing problems.   He also offered sworn testimony that he is currently being treated for pulmonary emphysema.  The United States Court of Appeals for Veterans Claims has held that the scope of a disability claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record. Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In the present case, there is competent medical evidence showing an impression of "suspected COPD" and pulmonary emphysema.  Under these circumstances, the Board has recharacterized the appeal as set forth on the title page.  See 38 C.F.R. § 19.35 (2014) (certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue).

The Board notes that in addition to the Veteran's paper claims file, the Veteran has  paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) files.  The Virtual VA file contains the January 2014 hearing transcript and the VBMS file contains translated documents.  The remaining documents in both files are either duplicative of documents in the paper file or not pertinent to the present claims. 

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2014).  

These matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

As final preliminary matters, the Board notes that the AOJ denied a claim for special monthly pension in January 2013.  At the January 2014 Board hearing, the Veteran indicated that he still desired entitlement to this issue.  The AOJ is hereby advised to take any action required with respect to the Veteran's claim for special monthly pension.  Additionally, claims of entitlement to service connection for recurrent vertigo and loss of balance have been raised by the record in the Veteran's statements to the February 2011 VA audiological examiner, the Veteran's June 2011 written statement, and his January 2014 sworn testimony.  The Board does not have jurisdiction over the claims for service connection for vertigo and loss of balance as they have not been adjudicated by the AOJ.  Hence, they are referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2014). 


REMAND

Initially, the Board notes that the Veteran's service treatment and personnel records are unavailable due to an unfortunate destruction of these records in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri facility.  See Formal Findings of Unavailabilty with respect to these records.  Thus, the unavailability of the records is due to no fault on the part of the Veteran.  The Board observes that it has a heightened duty to assist in such circumstances.  See O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).  The Board's review of the claims file reveals that further AOJ action on the claims is warranted.  

Regarding the audiological claims, the Veteran contends that his first period of service was in Korea and that his military occupational specialty was infantry.  He claims he was exposed to noise including handguns, grenades, and artillery and that the noise of the battlefield was deafening.  See July 2009 statement.  

With respect to the claim for hearing loss, the Board finds that the February 2011 VA audiological examination report is inadequate and an addendum opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Specifically, it appears that the February 2011 VA examiner's negative nexus opinion is based on inaccurate facts.  In this regard, the examiner explained that the basis for the negative opinion for hearing loss is the lack of evidence indicating hearing loss between service and a 2009 VA audiological evaluation.  The examiner also noted that there had been 55 years without evidence of any audiologic treatment in the intervening years.  Such opinion does not acknowledge the lay evidence of record which indicates that the Veteran has had hearing loss symptoms since service separation.  In this regard, prior to her death, the Veteran's wife submitted a statement in support of his claim for service connection for hearing loss indicating that she observed his "deafness" beginning when they married in 1953, which would have been during the time he was in service.  Further, the during the hearing before the Board, the Veteran and his representative both indicated that the Veteran underwent a VA audiological evaluation in 1978 and that at that time, he was told that his hearing had been impaired for many years.  See Transcript [T.] page 5.  

Not only were the lay statements not considered when the February 2011 VA opinion was rendered but records from the 1978 audiological evaluation were not of record at that time and are herein, being requested.  The lay statements as well as the outstanding 1978 VA treatment records should be reviewed and an addendum opinion rendered.  See Barr, 21 Vet. App. at 312.  

Additionally, the Board observes that the February 2011 VA audiological examiner did not provide a VA opinion with respect to tinnitus because the Veteran denied experiencing tinnitus at the time of the examination.  However, in light of the Veteran's June 2011 written statement that he has ringing in the ears as well as his sworn testimony that he currently experiences noise in his ears like "a radio station from way afar" and that he has experienced the same since at least 1974, while on remand, the examiner is also asked to render an opinion with respect to the nature and etiology of the Veteran's claimed tinnitus.  

With respect to the claims for cold injury residuals, sinusitis and asthma, the Board notes that the Veteran contends these claims are all due to service in Korea.  Here, the Veteran has provided one service personnel record which confirms service from February 1951 to April 1952, but does not specify the duty station or MOS.  The Veteran has consistently reported service in Korea since he first filed a claim for benefits in 1977.  The consistency of such statements lends credibility to the Veteran's contention; however, even if the Board affords the Veteran the benefit of the doubt and finds service in Korea, further development is required prior to resolution of the claims.

Further, the Veteran has provided statements from friends, R.L. and F.D., along with the June 2011 notice of disagreement, which have not been translated despite the Board's request for translation of multiple documents.  Although other letters from R.L. and F.D. were translated, those letters do not specify that the service members served together.  However, the remaining letters that accompanied the June 2011 notice of disagreement, appear to support the Veteran's contention that the service members served together in Korea, but translation is required.  Thus, while on Remand, the AOJ should translate the letters from the Veteran's friends R.L. and F.D., which accompanied the Veteran's June 2011 notice of disagreement.  

With respect to cold injury residuals, the Veteran offered sworn testimony that he performed guard duty while serving in Korea, during two cold winters and that he sought treatment during service regarding problems with his hands and feet.  In the June 2011 notice of disagreement, he reported current symptoms of his feet hurting and nails showing atrophy.  He has also offered sworn testimony that there are outstanding private treatment records regarding current treatment of the hands and feet that are pertinent to the claim.  Such records must be obtained prior to resolution of the appeal.  

With respect to the claimed respiratory and sinus disorders, the Veteran offered sworn testimony that his initial symptoms of asthma and sinusitis were in service, in Korea.  Regarding the claimed sinus disorder, the Veteran reports that he had headaches and runny nose in service and that he currently has sinusitis and regular treatment with nasal spray.  See T. page 9.  In the June 2011 notice of disagreement, he also submitted a statement reporting that he has had persistent sinus symptoms since service.  Regarding the claimed respiratory disorder, the Veteran offered sworn testimony that he had asthma attacks in service, in Korea, but that he was never hospitalized for the same.  He has also offered sworn testimony that he currently has pulmonary emphysema and is treated at VA for pulmonary emphysema and asthma.  See also VA treatment records dated in April 2009 noting "suspected COPD" and March 2012 private treatment record noting tentative diagnosis of COPD.  In the June 2011 notice of disagreement, he indicated that he has had "respiratory problems" in his nose and lungs, indicating that he may have had persistent respiratory symptoms since service. 

Accordingly, and given the other development being accomplished (as noted below), the Board finds that VA examinations with sufficient findings-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete clearly-stated rationale-are needed to resolve the claims for service connection for sinusitis and a respiratory disorder.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the claim(s).  38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  
Prior to obtaining a VA opinion or examination in connection with these claims, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the record indicates that the Veteran receives VA outpatient treatment for his disorders.  The most recent VA outpatient treatment of record is dated in December 2012, from the San Juan VAMC.  Any additional, outstanding VA outpatient treatment records (to include an audiological evaluation dated in 1978) should be associated with the file. 

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  Specifically, the AOJ should ask the Veteran to complete an authorization and consent form for records from Dr. C. R., who he reported treats him for all of his claims, including his cold injury residuals of the hands and feet.  See T. page 5.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development (to include a VA examination for cold injury residuals) and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain any outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated prior to March 2009 or since December 2012, from the San Juan VAMC.  Specifically, seek a 1978 VA audiological treatment record.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authority to obtain, any outstanding, pertinent private(non-VA)  medical records, including records from Dr. C.R.  Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, obtain all identified evidence not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2014).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Seek translation of letters from R.L. and F.D., received by the AOJ in June 2011 in support of the Veteran's contention that he served in Korea.

5.  After accomplishing any appropriate notification and/or development action(s), adjudicate the claim for service connection for an inner ear disorder.

6.  After completion of the above, arrange for the VA examiner who provided the February 2011 VA opinion to provide an addendum opinion addressing the etiology of the Veteran's hearing loss and tinnitus.

If the prior examiner is no longer employed by VA or is otherwise unavailable, or an examination of the Veteran is deemed warranted, document that fact in the claims file, and arrange for the Veteran to undergo a VA audiology examination by an appropriate professional.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND 
must be made available to the audiologist, and the report should include discussion of the Veteran's documented history and assertions.  

The audiologist should provide an opinion as to whether it is at least as likely as not (i.e., t a  50 percent or greater probability) that the Veteran's hearing loss and tinnitus had their onset during, or are otherwise related to, service.  

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and lay evidence, to particularly include the Veteran's late-wife's statement that she observed his "deafness" beginning in 1953 and any assertions as to onset and continuity of ringing or buzzing in the ears in and since service.  The Board acknowledges that to date, the Veteran has not specifically reported that he has had such noise in his ears since service.  In this regard, he testified that he has experienced noise in his ears (like a "radio station from way afar" and cannot understand what it is saying) since 1974. 

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

7.  After obtaining any outstanding records, arrange for the Veteran to undergo a VA examination, to determine the nature and etiology of his claimed sinusitis and respiratory disorder.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be set forth, in detail.

Identify all sinus and respiratory disabilities present at any time pertinent to the current appeals.    

The physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a  50 percent or greater probability) that any disability had its onset during or is otherwise medically related to service.  

In rendering the requested opinions, the examiner must consider and discuss all pertinent medical and lay evidence, to particularly include the Veteran's assertions regarding asthma attacks and sinus complaints in service as well as any assertions as to onset and continuity of sinus or respiratory symptoms since service.

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing the requested action, and any additional notification and/or development deemed warranted adjudicate the service connection claims in light of all pertinent evidence (to include all evidence added to the record since the last adjudication) and legal authority.

10.  If any of the claims remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999) 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


